DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of JP 2015-203468 filed October 15, 2015 as required by 37 CFR 1.55.
Claim Status
Claim 1 is amended. Claims 3, 5, 11, 13, and 15 are cancelled by applicant. Claims 2, 4, 6, 8, 10, 12, 14, 16, 19, and 20 were withdrawn after applicant’s election without traverse of Group I in the May 10, 2019 response to the March 22, 2019 restriction requirement. In light of allowance of the elected claims, the previously withdrawn claims are herein cancelled by examiner’s amendment. Claims 1, 7, 9, 17, 18, and 22 are allowed.
Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) rejections are withdrawn due to claim amendment:
Claim 1 lines 7-8 “applying energy…to a portion of the first forming material…to melt the first forming material to form a molten section of the first forming material”.
Claim 1 lines 7-8 “applying energy from a first energy source…to melt the first forming material in the first layer to form a molten section” and lines 10-12 “the first energy source…delivers laser energy to solidify…the first forming material of the first layer”.
Claim 1 line 22 “removing a remainder of the first forming material”.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Please cancel claims: 2, 4, 6, 8, 10, 12, 14, 16, 19, and 20. 

Allowable Subject Matter
Claims 1, 7, 9, 17, 18, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest either alone or in combination a manufacturing method for a three-dimensional formed object comprising applying energy to a portion of a first forming material to melt and solidify and form a contour region of the object such that a remainder of the first forming material is unirradiated by the first energy source and supplying a second forming material corresponding to the object then applying energy by arc discharge in combination with the other limitations required by claim 1.
The closest prior art of record, Wigand (US 2011/0285052), teaches manufacturing of three dimensional models ([0002]) by depositing sacrificial mold material 16 using a drop-on-demand dispensing head to form a boundary and filling the area enclosed by the layer with model material 22 by a high deposition rate device ([0019], [0022], [0033], [0034], Figs. 2A-2C; See December 16, 2020 Final Rejection pgs. 6-7). Wigand is silent to selective irradiation of the material forming the contour region such that only a portion of the first forming material in the first layer melts and subsequently solidifies. Wigand is also silent to applying energy to the second forming material by arc discharge.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735     


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735